Title: From Thomas Jefferson to the County Lieutenants of Hanover and New Kent, 21 May 1781
From: Jefferson, Thomas
To: County Lieutenants


        
          Sir
          Charlottesville May 21st 1781
        
        Whenever the Honble. Major Genl. Marquis La Fayette shall think it necessary and shall so inform you, you will be pleased to have collected all the Boats and other smaller vessels, whether Public or Private, on Pamunkey either on or opposite to the Shore of your County and to have them carried to such Places as he shall direct. I am &c.,
        
          Tho Jefferson
        
      